Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on May 19, 2022 is acknowledged.

  Claim Interpretation
Para. [0016] of the specification states that examples of a “metal” species include (among various metals) “Si” or silicon.  In view of this disclosure, the term “metal” in the present claims is being read as inclusive of both metals and metalloids.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of the phrase metal of a same “kind” in the last two lines of claim 1 is unclear.  Does this simply mean that the nanoparticle contains the same metal element as the microparticle, or is some other meaning intended?  Claims 2 and 3 are included in this rejection as they depend from claim 1.
			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2019/0193151).
Okumura discloses powder material including metal powder with a particle diameter of 10-100 µm coated with nanoparticles of a size of 1-100 nm.  Okumura para. [0062] states “the embodiment that at least a part of the metal element(s) constituting the nanoparticles is the same as at least a part of the metal element(s) constituting the metal particles is particularly preferred”, in accord with the “metal of a same kind” limitation of instant claim 1.  With respect to claim 3, the nanoparticles may be in a substantially spherical form; see Okumura para. [0055].
Okumura does not state the crystallite diameter of either the prior art metal particles or nanoparticles, and does not specify the specific surface area of the composite as recited in instant claim 2.  However,
a) With regard to crystallite diameters, the crystallite diameter of a material cannot be larger than the diameter of the material itself.  Further, unless the material is a single crystal, the crystallite diameter will be smaller than that of the material, and nothing in Okumura suggests that the prior art materials are in the form of single crystals.  Therefore, it can be deduced that the crystallite diameters of the metal particles and nanoparticles in the prior art are smaller than the sizes of those materials mentioned above.  As such, composites in which the crystallite diameters of their components are within the ranges presently claimed are at best obvious variants of the materials of Okumura.
b) With respect to surface area, Okumura para. [0073] states that one wants to increase the circularity of the metal particles to improve fluidity of the material “because a specific surface area of the metal particles is decreased as the circularity is large”.  Thus the preferred embodiments of the prior art have a low specific surface area.  Further, it is noted that upper and lower bound of the range of surface area permitted in claim 2 differ by more than three orders of magnitude.  Thus the prior art, while not reciting any particular specific surface area value, would suggest a material having a relatively low specific surface area, i.e. within the range of claim 2.
Thus, the disclosure of Okumura et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

		  	  Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 9, 2022